Case 6:18-cv-01867-GAP-DCI Document 48 Filed 08/08/19 Page 1 of 2 PageID 507



                        IN THE UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA

TGO REALTY, INC., a Florida for profit real
estate corporation,

Plaintiff,

v.
                                                        Case No. 6:18-cv-1867-Orl-28KRS
DAVID GLOVER, an individual and FLAG
AGENCY, INC., d/b/a Century 21 Flag
Agency, Inc., a Florida for profit real estate
corporation, and PATRICK F. CONNOR, an
individual,

Defendants.


                            RESPONSE TO SHOW CAUSE ORDER

          In response to the Show Cause Order (DE 41) issued in this matter. Undersigned counsel

states:


          1.     The undersigned apologizes to the Court for the failure to timely respond to

Mr. Liam P. Kelly on his Motion to Reopen (Doc. 38).

          2.     The parties were engaged in numerous simultaneous email communications

and various phone calls attempting to resolve the case.

          3.     The undersigned believed that she responded to Mr. Kelly’s e-mail regarding

his conferral request only later to find out that the undersigned inadvertently did not send the

e-mail, rather it was automatically saved in a draft e-mail folder. Upon figure out the

undersigned’s mistake, and understanding the confusion created, the undersigned responded

to Mr. Kelly specifically relating to the Motion to Reopen, in addition to continuing to engage

in communications regarding an overall settlement, which was eventually reached.
Case 6:18-cv-01867-GAP-DCI Document 48 Filed 08/08/19 Page 2 of 2 PageID 508




       4.      The undersigned’s delay in responding to Mr. Kelly was not in attempt to stall,

delay or frustrate the Court’s procedures.

       5.      The undersigned apologizes to this Court and Attorney Liam P. Kelly for

having to address this matter and inconvenience caused.

DATED:         August 8, 2019                       Respectfully submitted,

                                                    Nelson Mullins Broad and Cassel

                                                    By: /s/ Nicolette C. Vilmos
                                                    Nicolette C. Vilmos (0469051)
                                                    Email: nicolette.vilmos@nelsonmullins.com
                                                    Bank of America Center
                                                    390 North Orange Avenue, Suite 1400
                                                    Orlando, FL 32801
                                                    Telephone: 407.839.4200
                                                    Facsimile: 407.425.8377
                                                    Attorney for Defendant Flag Agency, Inc. and
                                                    Patrick Connor


                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on August 8, 2019, I electronically filed the foregoing with the

Clerk of the Courts by using the CM/ECF system which will send a notice of electronic filing to

counsel of record appearing on the Certificate of Service generated by the CM/ECF system.


                                                     /s/ Nicolette C. Vilmos
                                                     Nicolette C. Vilmos
                                                     Florida Bar No.: 0469051
